Citation Nr: 0808849	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-10 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
December 1945.  



This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by which the RO denied the 
veteran's claim.  

The veteran requested and was scheduled for a hearing before 
a Decision Review Officer at the RO.  The hearing was 
cancelled, and the veteran indicated that he did not wish to 
have it rescheduled.

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).

In February 2008, the Board received additional medical 
evidence from the veteran.  He has waived initial RO 
consideration of that evidence.  38 C.F.R. § 20.1304 (c) 
(2007).  


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by abnormal pronation, pain, and discomfort.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent for the veteran's service-connected bilateral pes 
planus have probably been approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5276 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), in thus case, the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

Here, the VCAA duty to notify has not been satisfied with 
respect to the following notice elements: effective dates and 
the information mandated by Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran will have ample opportunity to appeal any effective 
date assigned and would be greatly inconvenienced by the wait 
that a remand for corrective action would entail.  Regarding 
Vazquez-Flores, the veteran was made aware of the rating 
criteria in the March 2005 statement of the case. He 
expressed no confusion or lack of understanding, and notice 
under Vazquez-Flores, therefore, would be superfluous.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical examination was provided in July 
2007.  The Board may reasonably assume, therefore, that it 
reflects the current state of the veteran's service-connected 
pes planus.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  The veteran was provided the opportunity to 
be heard, but he declined to reschedule a hearing that was 
cancelled.  The veteran was afforded a VA medical examination 
in July 2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The veteran's service-connected bilateral pes planus has been 
rated 10 disabling by the RO under the provisions of 
Diagnostic Code 5276.  38 C.F.R. § 4.71a.  

Medical evidence dated in October 2002, before the veteran 
filed his current claim for increase, reflects that the 
veteran was prescribed orthotics to balance the feet and 
elevate the arches.  

Bilateral pes planus will be rated as noncompensable when it 
is mild, with symptoms relieved by built-up shoe or arch 
support.

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling.

A severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 30 percent 
disabling where bilateral.

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated as 50 percent disabling where bilateral.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words "moderate," "severe," "pronounced" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2007).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

In June 2004, the veteran complained of pain in his feet when 
walking.  The pain was of a burning nature, and the veteran 
asserted that he used to walk four to five times around the 
mall but was able to walk only three at present.  The VA 
examiner indicated that muscle strength was 3/5 bilaterally.  
Medial longitudinal arches were deceased mildly with standing 
and sitting.  The VA examiner diagnosed mild flexible 
bilateral pes planus.  The examiner opined that it was 
unlikely that the motion or joint function was additional 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Further, the examiner noted that 
the veteran's pes planus was congenital in nature and that 
the progression of the deformity was normal and expected with 
age.

A December 2004 note from a private podiatrist indicated that 
the veteran had pronation, which was closely associated with 
flat feet.  A December 2004 VA progress note indicated that 
Spenco arches did not help and that custom orthotics 
alleviated symptoms only a little.

A January 2005 VA physical therapy assessment indicated that 
posterior tibial dysfunction resulted in pain of the arches 
bilaterally.  The veteran asserted that his bilateral foot 
pain had been worsening progressively.  Pain began after 
standing 15 minutes or walking one or two blocks.  A postural 
assessment showed bilateral pes planus and excessive 
pronation.  Range of motion was within normal limits, and 
muscle strength was 5/5.  There was tenderness to palpation 
of the fascia.  

An October 2005 right foot X-ray study revealed mild hallux 
valgus and that the foot was otherwise unremarkable.

On July 2007 VA medical examination, the veteran complained 
of aching, pain, and soreness of the feet that was treated 
with orthotics.  Prolonged standing or walking more than 
thirty minutes exacerbated symptoms.  The right foot showed 
very mild pes planus, and there was tenderness to palpation 
across the bottom of the foot.  There was pes planus of the 
left foot with pain on the plantar surface.  Gait was 
painful, but there was no evidence of abnormal weight 
bearing.  There was pain with manipulation of the flat feet.  
The diagnosis was of bilateral pes planus.

In a January 2008 letter, a private podiatrist indicated, in 
pertinent part, that the veteran was being treated with 
custom orthotics to control abnormal pronation of the feet.

Under the applicable diagnostic criteria, when taking into 
account the provisions of 38 C.F.R. § 4.7, a 30 percent 
evaluation for the service-connected disability is warranted 
because although the disability has never been characterized 
as severe, pronation has been noted during the appellate 
period, conservative treatment has had only limited success, 
and there is pain on manipulation of both feet.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  A 50 percent evaluation is not 
warranted because a "pronounced" or severe disability 
picture is not apparent from the evidence, which reflects 
only conservative treatment and no medical recommendation for 
more extreme measures.  The veteran, moreover, is able to 
stand and walk, albeit with some discomfort.  Thus, the 
symptomatology for a 50 percent evaluation is absent.  Id.  
As the Board has considered only the most severe 
symptomatology evident in the record in assigning the 30 
percent evaluation herein, there is no possibility of the 
assignment of a higher rating, and a staged rating, 
therefore, need not be considered.  Hart, supra.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  No 
further compensation is warranted under the foregoing 
provisions because functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements has not been shown and weakened 
movement, excess fatigability, and incoordination have not 
been found.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected bilateral pes planus has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


	(CONTINUED ON NEXT PAGE)






ORDER

A 30 percent evaluation for service-connected bilateral pes 
planus is granted subject to the law and regulations 
governing the payment of veterans' benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


